NO. 12-20-00153-CR

                             IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                          TYLER, TEXAS

JAMES FINCH,                                            §       APPEAL FROM THE 349TH
APPELLANT

V.                                                      §       JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                                §       ANDERSON COUNTY, TEXAS

                                      MEMORANDUM OPINION
                                          PER CURIAM
        James Finch, acting pro se, filed a document stating that he would like to appeal some of
the trial court’s decisions. This Court construed the document as a notice of appeal. 1 However,
on July 14, 2020, this Court informed Appellant that the appeal did not show the jurisdiction of
this Court; i.e., there is no final judgment or appealable order contained therewith. The notice
advised that the appeal would be dismissed unless the record was amended on or before August
24, 2020, to show this Court’s jurisdiction. In response, Appellant states that he did not file an
appeal and only wanted to ensure that he had the correct appellate court in the event he needed to
file an appeal. 2
        A defendant’s notice of appeal must be filed: (1) within 30 days after the day sentence is
imposed or suspended in open court, or after the day the trial court enters an appealable order; or
(2) within 90 days after the day sentence is imposed or suspended in open court if the defendant
timely files a motion for new trial. TEX. R. APP. P. 26.2. A prematurely filed notice of appeal is
effective and deemed filed on the same day, but after, sentence is imposed or suspended in open

         1
           See Harkcom v. State, 484 S.W.3d 432, 433 (Tex. Crim. App. 2016) (Texas Court of Criminal Appeals
has instructed appellate courts to liberally construe rules related to perfection of appeal).
        2
          Appellant’s case is pending in the 349th District Court of Anderson County, Texas, which is within this
Court’s appellate jurisdiction. See TEX. GOV’T CODE ANN. § 22.201(m) (West Supp. 2019).
court, or the appealable order is signed by the trial court. See TEX. R. APP. P. 27.1(b). However,
a premature notice of appeal cannot be used as an appellate place holder for any appealable order
that might be entered later. See Smith v. State, 559 S.W.3d 527, 534 (Tex. Crim. App. 2018). In
this case, sentence has not yet been imposed or suspended in open court and this Court is
unaware of the trial court entering an appealable order. Accordingly, we dismiss this appeal for
want of jurisdiction. 3
Opinion delivered September 16, 2020.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)


         3
           Appellant expresses concern that he will now be barred from appealing at a later date. However, this
dismissal does not preclude Appellant from filing a timely notice of appeal after sentence is imposed or suspended
in open court, or after the trial court enters an appealable order. See TEX. R. APP. P. 26.2.


                                                          2
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                       SEPTEMBER 16, 2020


                                        NO. 12-20-00153-CR


                                        JAMES FINCH,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                               Appeal from the 349th District Court
                    of Anderson County, Texas (Tr.Ct.No. 349CR-18-33989)

                   THIS CAUSE came on to be heard on the appellate record, and the same
being considered, it is the opinion of this Court that it is without jurisdiction of the appeal, and
that the appeal should be dismissed.
                   It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.